The opinion of the court was delivered by
Reed, J.
Walter Dobbs and Charles B. Esher were, on April 5th, 1908, driving a buggy along Essex street in Gloucester, which street crosses at right angles the tracks of the West Jersey and Seashore railroad. There are three railroad tracks at the place of crossing. The buggy was struck by a northbound train running upon the middle one of these tracks. The horse and buggy belonging to the plaintiff, James C. Dobbs, were injured by the collision. Upon the trial in the District Court the jury rendered a verdict for the plaintiff.
The reasons assigned for reversing the judgment entered upon this verdict are that the trial court should have directed a nonsuit, or else should have directed a verdict for the defendant on the grounds — first, that there was no evidence to show negligence of the defendants, and second, that the drivers of the buggy were guilty of contributory negligence.
In respect to the negligence of the defendant, there was evidence to show -that the statutory signal for this crossing was not given by the defendant’s servants.
Respecting the negligence of the driver of the buggy, the conditions existing at the crossing, were these: To the south whence the train was coming, there stood a row of houses, the corner one being a three-story brick building. Ho view could be had to the south until the driver of the buggy had passed this house. Erom the middle track, upon which the train was approaching, to the front of this house, there seems to have been a space of about fifty feet.
In this space was a porch extending six feet from the house, then a distance of thirty-three feet to the. nearest track, and then a distance of thirteen feet to the middle track. The *103porch did not obstruct the view south. Had these houses been the only obstruction to the southern view, the driver would have been clearly negligent. But there was a line oí telephone poles intervening. The line of these poles ran about twenty-five feet from and parallel with the middle track. These poles were numerous, being erected for the use of three different companies. The poles were large, and the photograph of the locality exhibits an array of these poles entirely unusual, and quite likely to confuse the vision of a person driving along Essex street toward the track between the line of the corner house and the line of these poles. There were other obstructions of less importance. The situation was quite similar to that in the case of Goodenough v. Pennsylvania Railroad Co., 26 Vroom 596.
We are of the opinion that the driver’s negligence was a question for the jury.
Judgment is affirmed.